
	
		112th CONGRESS
		2d Session
		S. 302
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize the Secretary of the Interior
		  to issue right-of-way permits for a natural gas transmission pipeline in
		  nonwilderness areas within the boundary of Denali National Park, and for other
		  purposes.
	
	
		1.Denali National Park and Preserve natural
			 gas pipeline
			(a)DefinitionsIn this section:
				(1)Appurtenance
					(A)In generalThe term appurtenance includes
			 cathodic protection or test stations, valves, signage, and buried communication
			 and electric cables relating to the operation of high-pressure natural gas
			 transmission.
					(B)ExclusionsThe term appurtenance does not
			 include compressor stations.
					(2)ParkThe term Park means the Denali
			 National Park and Preserve in the State of Alaska.
				(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(b)PermitThe Secretary may issue right-of-way
			 permits for—
				(1)a high-pressure natural gas transmission
			 pipeline (including appurtenances) in nonwilderness areas within the boundary
			 of Denali National Park within, along, or near the approximately 7-mile segment
			 of the George Parks Highway that runs through the Park; and
				(2)any distribution and transmission pipelines
			 and appurtenances that the Secretary determines to be necessary to provide
			 natural gas supply to the Park.
				(c)Terms and conditionsA permit authorized under subsection
			 (b)—
				(1)may be issued only—
					(A)if the permit is consistent with the laws
			 (including regulations) generally applicable to utility rights-of-way within
			 units of the National Park System;
					(B)in accordance with section 1106(a) of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3166(a)); and
					(C)if, following an appropriate analysis
			 prepared in compliance with the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the route
			 of the right-of-way is the route through the Park with the least adverse
			 environmental effects for the Park; and
					(2)shall be subject to such terms and
			 conditions as the Secretary determines to be necessary.
				
	
		
			Passed the Senate January 1 (legislative day, December 30,
			 2012), 2013.
			
			Secretary
		
	
	
	
